IN THE COURT OF CRIMINAL APPEALS
OF TEXAS




NO. WR-69,428-01


EX PARTE LARRY JAMES WHITE, JR., Applicant





ON APPLICATION FOR WRIT OF HABEAS CORPUS
CAUSE NUMBER 06-1235-CR IN THE 25TH 
JUDICIAL DISTRICT COURT OF GUADALUPE COUNTY


 Per curiam.


O R D E R

 Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure,
the clerk of the trial court transmitted to this Court this application for writ of habeas corpus. 
Ex parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of
burglary of a habitation and sentenced to fifteen years' imprisonment. 
	This Court remanded this application to the trial court to obtain affidavits and findings
of fact on March 12, 2008.  Applicant filed a motion to withdraw his application in this Court
on June 16, 2008.  This Court's order dated March 12, 2008 is hereby rescinded and
Applicant's application for writ of habeas corpus is dismissed.
	A copy of this order shall be sent to the judge of the 25th Judicial District Court in
Guadalupe County.

DELIVERED: July 2, 2008
DO NOT PUBLISH